[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Exhibit 10.1




AMENDMENT TO STOCK PURCHASE WARRANT


This Amendment (this “Amendment”) is made and entered into effective as of March
31, 2015, and amends that certain Stock Purchase Warrant (the “Warrant”), dated
January 5, 2011, issued by Blackhawk Network Holdings, Inc., a Delaware
corporation (the “Company”), to [***] (together with its permitted registered
assigns, the “Holder”).


WHEREAS, Section 5.1 of the Warrant provides that the Warrant may not be
modified, amended or terminated except by a written instrument duly executed by
the Company and the Holder.


WHEREAS, the parties desire to amend the Warrant to revise the definition of
“Market Value” to account for the existence of a public market for the Company’s
common stock as set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.Amendment to Warrant. The definition of “Market Value” set forth in Article IV
(Definitions) of the Warrant is hereby amended and restated in its entirety to
read as follows:
““Market Value” means, except as otherwise set forth in Section 1.7 hereof, the
fair market value of the shares of the Common Stock as of the date of receipt by
the Company of the applicable Conversion Notice, as determined by the Board
based upon the most recent written appraisal of the Company’s Capital Stock (not
more than seven (7) months old) by a nationally recognized appraisal firm and
reflecting such discounts as may be used in such appraisal; provided that if (i)
an appraisal of the Company’s Capital Stock has not been completed within the
seven (7) month period prior to the date of receipt by the Company of the
Conversion Notice, or (ii) the Board of Directors of the Company determines that
(x) one or more material events or material developments related to the
Company’s business has occurred since the date of the most recent appraisal and
(y) such event(s) or development(s) potentially affects the valuation of the
Capital Stock, then in each such case, a nationally recognized appraisal firm
will be hired by the Board to prepare a more recent appraisal of the Company’s
Capital Stock; provided, however, that where there exists a public market for
the Common Stock at the time of such exercise, the fair market value per Warrant
Share shall be the average of the closing price quoted on the market or exchange
on which the Common Stock is listed, whichever is applicable, for the fifteen
(15)-trading day period immediately preceding the date of delivery of the
Conversion Requirements. If the Common Stock is listed on NASDAQ, the relevant
closing price shall


















--------------------------------------------------------------------------------



be the ‘NASDAQ Official Close Price’ which is published on the NASDAQ website
(available at:
http://www.nasdaq.com/aspx/infoquotes.aspx?symbol=HAWKB&selected=HAWKB) or if
HAWKB shares have been de-listed due to conversion into HAWK shares, then the
relevant closing price available at
http://www.nasdaq.com/aspx/infoquotes.aspx?symbol=HAWK&selected=HAWK.”
2.Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Warrant shall continue in full force and effect.
Any amendments or waivers of this Amendment shall be made only pursuant to the
terms and conditions of Section 5.1 or Section 5.2 of the Warrant, as
applicable.
3.Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of law principles thereof.
4.Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Signature Page Follows]



2















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date first set forth above.


COMPANY


Blackhawk Network Holdings, Inc.




By:     /s/ Jerry Ulrich    


Name:      Jerry Ulrich    


Title:      CFO    






HOLDER


[***]




By:     [***]    


Name:      [***]    


Title:     [***]    




















[SIGNATURE PAGE TO AMENDMENT TO STOCK PURCHASE WARRANT]










